Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is to correct dependency of claim 21 in a Notice of Allowance issued on 06/01/2021.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claim 21 by changing dependency from canceled claim 20 to an independent claim 18. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1-17 (Canceled).
18.    (Previously Amended) A computer-implemented method [[,]] comprising:
storing, by at least one computer, information in a computer-implemented supply mesh, wherein the supply mesh includes two or more value links; 
initializing, by the at least one computer, a computer-implemented trade engine, wherein the trade engine includes one or more computer-readable instructions that, when executed by a processor, cause the trade engine to determine that a first value link of the two or more value links fulfills a value link condition of a second value link;
wherein the first value link fulfilling the value link condition of the second value link comprises:
a first inventory amount of the second value link being below a predetermined amount;
the first value link being willing to sell a second inventory amount at a predetermined amount of private currency; and 
an expiration date of the second value link being a predetermined time period away from a predetermined date; 
initializing, by the at least one computer, a distributed ledger, wherein the distributed ledger tracks, for each value link of the two or more value links, an inventory amount and a private currency balance; and 
distributing, by the at least one computer, private currency to each of the two or more value links of the supply mesh, wherein distributing private currency to each of the two or more value links of the supply mesh comprises providing a first amount of private currency to the first value link based on an amount of products the first value link receives from other value links of the two or more value links.
19.    (Original) The method of claim 18, wherein distributing private currency to each of the two or more value links of the supply mesh comprises providing a first amount of private currency to the first value link in response to the first value link purchasing the first amount of private currency with a second type of currency.
20.    (Canceled)
21.    (Currently Amended) The computer-implemented method of claim 18, wherein providing the first amount of private currency comprises:
transferring the amount of private currency from the second value link to a computer-implemented escrow.
22.    (Previously Presented) The computer-implemented method of claim 21, wherein providing the first amount of private currency comprises:
transferring the first amount of private currency from the computer-implemented escrow to the first value link in response to confirming completion of the transaction.
23.    (Previously Presented) The computer-implemented method of claim 18, wherein the trade engine is further configured to automatically determine the amount of private currency of the transaction proposal.
24.    (Previously Presented) The computer-implemented method of claim 23, wherein automatically determining the amount of private currency of the transaction proposal comprises determining a mark to market amount of a product of the transaction proposal.
25.    (Previously Presented) The computer-implemented method of claim 23, wherein automatically determining the amount of private currency of the transaction proposal comprises calculating the amount of private currency based on a market scale value, an initial purchase price value, and a depreciation percentage value.
26. (Cancelled).

Reasons for Allowance
With regards to claim 18, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable combination of order of elements of the claim with feature of: “Cause the trade engine to determine that a first value link of the two or more value links fulfills a value link condition of a second value link, the first value link fulfilling the value link condition of the second value link comprises a first inventory amount of the second value link being below a predetermined amount, the first value link being willing to sell a second inventory amount at a predetermined amount of private currency and  an expiration date of the second value link being a predetermined time period away from a predetermined date; wherein the distributed ledger tracks, for each value link of the two or more value links, an inventory amount and a private currency balance; and  distributing, by the at least one computer, private currency to each of the two or more value links of the supply mesh providing a first amount of private currency to the first value link based on an amount of products the first value link receives from other value links of the two or more value links “ in method for private currency and trade engine.
 
Discussion 
The claim 1 as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination of elements of the claim is integrated into a practical application by providing a technical solution to challenge of fulfillment of business needs and fair pricing due to lack of data transparency such as in selling excess products to each other among companies (see paragraph [0003]).The order of combination of instant claims provide improvement in private currency and trade engine with technology-based solution of data transparency and fair pricing for transaction within the private market to computing devices of entities within a supply mesh by automatically determining fair pricing and ensuring business needs of entity is fulfilled, providing publicly visible immutable proof transactions and automatic distribution of private currency based on variety factors that is tracked by the distributed ledger thereby improvement in technological process and functioning of computers (see Specification: paragraph [0009, 0012and 0013]). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited prior arts, McNamara et al. teach dynamic control of supply chain and logistics to optimize performance (see abstract). Cheek et al. disclosed tracking quantity of virtual currency by distributed ledger (see paragraph [0020]). The Non-Patent Literature of Yang et al. disclosed forming and optimizing supply mesh as dynamic supply chain using collaborative Single Machine Earliness/Tardiness (CSET) model (see abstract).The International publication prior art of Titelbaum et al. teach supply chain policies and parameters in dynamic environment (see abstract).Therefore, the claims 18, 19 and 21-25 are deemed to be allowable over same rational as related patented application and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/11/2021